Title: From Thomas Jefferson to John Jay, 9 May 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 9. 1789.

Since my letter of Mar. 1. by the way of Havre and those of March 12th. and 15th. by the way of London no opportunity of writing has occurred till the present to London.
There are no symptoms of accomodation between the Turks and two empires, nor between Russia and Sweden. The Emperor was on the 16th. of the last month expected to die certainly. He was however a little better when the last news came away, so that hopes were entertained of him. But it is agreed that he cannot get the better of his complaints ultimately, so that his life is not at all counted on. The Danes profess as yet to do no more against Sweden than furnish their stipulated aid. The agitation of Poland is still violent, tho somewhat moderated by the late change in the demeanor of the king of Prussia. He is much less Thrasonic than he was. This is imputed to the turn which the English politics may be rationally expected to take. It is very difficult to get at the true state of the British king. But from the best information we can get, his madness has gone off, but he is left in a state of imbecillity and melancholy. They are going to carry him to Hanover, to see whether such a journey may relieve him. The queen accompanies him. If England should by this accident be reduced to inactivity, the Southern countries of Europe may escape the present war. Upon the whole the prospect for the present year, if no unforeseen accident happens, is certain peace for the powers not already engaged, a probability that Denmark will not become a principal, and a mere possibility that Sweden and Russia may be accomodated. The interior disputes of Sweden are so exactly detailed in the Leyden gazette that I have nothing to add on that subject.
The revolution of this country has advanced thus far without encountering any thing which deserves to be called a difficulty. There have been riots in a few instances in three or four different places, in which there may have been a dozen or twenty lives lost. The exact truth is not to be got at. A few days ago a much more serious riot took place in this city, in which it became necessary for the troops to engage in regular action with the mob, and probably about 100 of the latter were killed. Accounts vary from 20. to 200. They were the most abandoned banditti of Paris, and never was a riot more unprovoked and unpitied. They began under a pretence that a paper manufacturer had proposed in an assembly to reduce  their wages to 15. sous a day. They rifled his house, destroyed every thing in his magazines and shops, and were only stopped in their career of micheif by the carnage above mentioned. Neither this nor any other of the riots have had a professed connection with the great national reformation going on. They are such as have happened every year since I have been here, and as will continue to be produced by common incidents. The States general were opened on the 4th. instant by a speech from the throne, one by the Garde des sceaux and one from Mr. Neckar. I hope they will be printed in time to send you herewith. Lest they should not, I will observe that that of Mr. Neckar stated the real and ordinary deficit to be 56. millions, and that he shewed that this could be made up without a new tax by economies and bonifications which he specified. Several articles of the latter are liable to the objection that they are proposed on branches of the revenue of which the nation has demanded a suppression. He tripped too slightly over the great articles of constitutional reformation these being not as clearly enounced in this Discourse as they were in his Rapport au roy which I sent you some time ago. On the whole his Discourse has not satisfied the patriotic party. It is now for the first time that their revolution is likely to receive a serious check, and begins to wear a fearful appearance. The progress of light and liberality in the order of the Noblesse has equalled expectation in Paris only and it’s vicinities. The great mass of deputies of that order which come from the country shew that the habits of tyranny over the people are deeply rooted in them. They will consent indeed to equal taxation. But five sixths of that chamber are thought to be decidedly for voting by orders. So that had this great preliminary question rested on this body which formed heretofore the sole hope, that hope would have been completely disappointed. Some aid however comes in from a quarter whence none was expected. It was imagined the ecclesiastical elections would have been generally in favor of the higher clergy. On the contrary the lower clergy have obtained five sixths of these deputations. These are the sons of peasants who have done all the drudgery of the service for 10, 20, 30 guineas a year, and whose oppressions and penury contrasted by the pride and luxury of the higher clergy had rendered them perfectly disposed to humble the latter. They have done it in many instances with a boldness they were thought insusceptible of. Great hopes have been formed that these would concur with the tiers etat in voting by persons. In fact about half of them seem as yet so disposed: but the  bishops are intrigueing and drawing them over with the address which has ever marked ecclesiastical intrigue. The deputies of the Tiers etat seem almost to a man inflexibly determined against the vote by orders. This is the state of parties as well as can be judged from conversation only during the fortnight they have been now together. But as no business has been yet begun, no votes as yet taken, this calculation can not be considered as sure. A middle proposition is talked of, to form the two privileged orders into one chamber. It is thought more possible to bring them into it than the tiers etat. Another proposition is to distinguish questions, referring those of certain descriptions to a vote by persons, others to a vote by orders. This seems to admit of endless altercation, and the Tiers etat manifest no respect for that or any other modification whatever. Were this single question accomodated, I am of opinion there would not occur the least difficulty in the great and essential points of constitutional reformation. But on this preliminary question the parties are so irreconcileable that it is impossible to foresee what issue it will have. The Tiers etat, as constituting the nation, may propose to do the business of the nation either with or without the minorities in the houses of clergy and nobles which side with them. In that case, if the king should agree to it, the majorities in those two houses would secede, and might resist the taxgatherers. This would bring on a civil war. On the other hand, the privileged orders, offering to submit to equal taxation, may propose to the king to continue the government in it’s former train, resuming to himself the power of taxation. Here the taxgatherers might be resisted by the people. In fine it is but too possible that between parties so animated, the king may incline the balance as he pleases. Happy that he is an honest unambitious man, who desires neither money nor power for himself; and that his most operative minister, tho he has appeared to trim a little, is still in the main a friend to public liberty.
I mentioned to you in a former letter the construction which our bankers at Amsterdam had put on the resolution of Congress appropriating the last Dutch loan, by which the money for our captives would not be furnished till the end of the year 1790. Orders from the board of treasury have now settled this question. The interest of the next month is to be first paid, and after that the money for the captives and foreign officers is to be furnished before any other paiment of interest. This ensures it when the next February interest becomes paiable. My representations to them on account of the contracts  I had entered into for making the medals have produced from them the money for that object, which is lodged in the hands of Mr. Grand.
Mr. Neckar, in his discourse, proposes among his bonifications of revenue, the suppression of our two free ports of Bayonne and Lorient, which he says occasion a loss of 600,000 livres annually to the crown, by contraband. (The speech being not yet printed I state this only as it struck my ear when he delivered it. If I have mistaken it I beg you to receive this as my apology, and to consider what follows as written on that idea only). I have never been able to see that these freeports were worth one copper to us. To Bayonne our trade never went, and it is leaving Lorient. Besides the right of entrepot is a perfect substitute for the right of free port. The latter is a little less troublesome only to the merchants and captains. I should think therefore that a thing so useless to us and prejudicial to them might be relinquished by us on the common principles of friendship. I know the merchants of these ports will make a clamour, because the franchise covers their contraband with all the world. Has Monsr. de Moustier said any thing to you on this subject? It has never been mentioned to me. If not mentioned in either way, it is rather an indecent proceeding, considering that this right of freeport is founded in treaty. I shall ask of M. de Monmorin, on the first occasion whether he has communicated this to you through his minister, and if he has not I will endeavor to notice the infraction to him in such manner as neither to reclaim nor abandon the right of freeport, but leave our government free to do either.—The gazettes of France and Leyden as usual will accompany this. I am in hourly expectation of receiving from you my leave of absence, and keeping my affairs so arranged that I can leave Paris within eight days after receiving the permission.—I have the honor to be with sentiments of the most perfect esteem and respect Sir Your most obedient & most humble servt.,

Th: Jefferson

